BRESCHER, GEORGE A., Associate Judge.
AFFIRMED. See Florida Sugar Cane League, Inc. v. South Florida Water Management District, 617 So.2d 1065 (Fla. 4th DCA 1993). As we found in the cited case in a nearly identical situation, we find here that the appellant’s rights to an administrative hearing pursuant to section 120.57, Florida Statutes (1991) are preserved, and that the appellee acted correctly in denying the petition for such relief as being premature.
STONE, J., and OWEN, WILLIAM G, Jr., Senior Judge, concur.